Citation Nr: 1423697	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  07-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to a rating higher than 20 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from September 1991 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010 and December 2012, the Board remanded the case for further development.  Since the requested development regarding the claim of service connection for bilateral foot disability has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for a bilateral foot disability is REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, right knee degenerative joint disease has been manifested by recurrent subluxation or lateral instability, which is no more than moderate, limitation of flexion to 115 degrees, extension to 5 degrees, and joint pain and locking; prior to March 5, 2012, frequent episodes of joint pain and locking was associated with a semilunar cartilage; from March 5, 2012, the meniscus has been asymptomatic.




CONCLUSION OF LAW

1.  The criteria for a rating higher than 20 percent for service-connected right knee disability based on recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. §§ 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5257 (2013).

2.  Prior to March 5, 2012, the criterion for a separate rating of 20 percent for dislocated semilunar cartilage of the right knee has been met; from March 5, 2012, the criteria for a compensable rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 




In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided VCAA notice by letters dated in July 2006 and May 2008.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (increase in severity of the disability and the effect that worsening has on employment.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 






The Veteran was afforded VA examinations in June 2006, February 2011, January 2013, and January 2014.  As the examination reports are based on a review of the Veteran's history and described the findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

Rating a Knee Disability

The right knee disability is currently rated 20 percent for the entire appeal period with the exception of a total disability rating for convalescence from February 13, 2007, to June 1, 2007, and from March 15, 2012, to July 1, 2012.  The RO has rated disability under Diagnostic Codes 5257 and 5260.  

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 





Recurrent subluxation or lateral instability is rated under Diagnostic Code 5257.  The criterion for 10 percent rating is slight recurrent subluxation or lateral instability.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.  The criterion for a 30 percent rating is severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable to ratings under Diagnostic Code 5258 because this code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  20 percent is the maximum schedular rating available under Diagnostic Code 5258.  

Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage.  

A semilunar cartilage is one of the menisci of the knee joint.  See Stedman's Medical Dictionary, 296 (27th ed., 2000).  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for a 20 percent rating is flexion limited to 30 degrees.  The criterion for a 30 percent rating is flexion limited to 15 degrees.

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for a 30 percent rating is extension limited to 20 degrees.




Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Facts and Analysis

The Veteran filed the current claims for increase in January 2006.

For the right knee, although the Veteran has complained of instability, the findings do not show more than moderate instability.  Private medical records in July 2005 showed a positive McMurray's sign.  On VA examination In June 2006, Lachman's, McMurray and drawer signs were negative and the medial lateral collateral ligament was intact.  There was mild laxity of the collateral ligament, but the knee was stable.  There was negative instability during treatment in April 2008 and on VA examinations in February 2011, January 2013, and January 2014.  The January 2013 and January 2014 VA examinations also reported negative subluxation.  In the absence of evidence of severe recurrent subluxation or lateral instability of the right knee, the criterion for a disability rating higher than 20 percent under Diagnostic Code 5257 has not been met.

The findings of flexion have been 115 degrees (private treatment in February 2007), 125 degrees (VA examination in December 2013) and full range of motion (private treatment in August 2005, April 2008 and January 2011, VA examinations in June 2006 and December 2014).  Although the Veteran did have flare-ups and functional loss and impairment caused by pain on motion and disturbance of locomotion with repetitive use, the evidence does not show that the Veteran had additional limitation of motion on repetition that would equate to limitation of flexion to 45 degrees.  In the absence of evidence of limitation of flexion to 45 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a separate disability rating under Diagnostic Code 5260 has not been met.


The findings for extension have been 0 degrees or normal (private treatment in August 2005, April 2008 and January 2011, VA examinations in June 2006, December 2013, and December 2014), and 5 degrees (private treatment in February 2007).  Although the Veteran did have flare-ups and functional loss and impairment caused by pain on motion and disturbance of locomotion with repetitive use, the evidence does not show that the Veteran had additional limitation of motion on repetition that would equate limitation of extension to 10 degrees.  In the absence of evidence of limitation of extension to 10 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a separate rating for limitation of extension under Diagnostic Code 5261 has not been met.  

Diagnostic testing prior to the March 2012 showed meniscal tears in the right knee, for which he underwent surgery twice in February 2007 and March 2012 and medical evidence shows symptoms of frequent episodes of joint locking and pain.  Following the February 2007 surgery, the Veteran continued to have episodes of joint locking and pain.  Following the March 2012 arthroscopic surgery with limited synovectomy and partial lateral meniscectomy and partial posterior horn medial meniscectomy, the Veteran's joint locking improved and pain was noted only on examination in January 2013 and no joint locking was noted.  The knee was predominantly asymptomatic on examination in January 2014.  Therefore, the findings meet the criteria for a 20 percent rating prior to March 5, 2012, which is the only and maximum rating under Diagnostic Code 5258.  Since March 5, 2012, the partial lateral meniscectomy and partial posterior horn medial meniscectomy have been asymptomatic under Diagnostic Code 5259.

In sum, a rating higher than 20 percent is not warranted for recurrent subluxation or lateral instability for the entire appellate period; a separate rating of 20 percent for a dislocated semilunar cartilage (meniscal tear) under Diagnostic Code 5258 is warranted prior to March 5, 2012; and compensable rating under Diagnostic Code 5259 following removal of a semilunar cartilage after March 5, 2012, is not warranted.  



Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the manifestations of the right and left  knee disabilities to the rating schedule, the rating criteria under Diagnostic Codes 5257, 5260, 5261, 5258, and 5259, describe the disability levels and the Veteran's symptomatology, including pain, locking, and instability.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 









Total Disability Rating for Compensation based on Individual Unemployability 

During the appeal period the RO granted a total disability rating for compensatiomn based on individual unemployability.


ORDER

A rating higher than 20 percent for a right knee disability based on recurrent subluxation or lateral instability is denied.

A separate rating of 20 percent for right knee degenerative joint disease with a dislocated semilunar cartilage (meniscal tear) prior to March 5, 2012, is granted. 

A separate compensable rating for right knee degenerative joint disease following removal of a dislocated semilunar cartilage (meniscal tear) from March 5, 2012, is denied. 

REMAND

On entrance to service, the Veteran was diagnosed with mild and asymptomatic pes planus.  As such, pes planus is found to have pre-existed service and the Veteran is not presumed sound regarding this condition.

In January 2014 on VA examination, the VA examiner indicated that the Veteran did not have a current diagnosis or history of a foot disability for either foot and provided negative opinions based on there being no diagnosis or pathology.  X-rays, however, showed a small calcaneal spur in the right foot and a tiny calcaneal spur and hallux valgus deformity of the left foot.  The examiner also failed to address whether the Veteran had pes planus, which was previously diagnosed on entrance to service and during VA and private treatment.  The opinions and supporting rationale are inadequate to decide the claim.  


When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate. Thus, the Board finds it necessary to remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine: 

a).  Whether the pre-existing pes planus noted on entrance examination was aggravated by service. 

In formulating the opinion, a preexisting condition is aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Aggravation is not conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

b).  If the pre-existing pes planus was not aggravated by service, then is the pre-existing pes planus aggravated, that is, made worse by the service-connected right knee disability. 








In this context, the term "aggravation" means a permanent increase in the pre-existing pes planus, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected right knee as contrasted to a temporary worsening of symptoms.

c).  For a foot disability other than the pre-existing pes planus, including the calcaneal spurs and hallux valgus deformity shown on x-ray:

Is it at least as likely as not (probability of 50 percent), that any current foot disability other than the pre-existing pes planus had onset in service, if not,  

d).  Is any current foot disability other than the pre-existing pes planus caused by or aggravated by the service-connected right knee disability. 

The term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected right knee disability as contrasted to a temporary worsening of symptoms. 

The Veteran's file should be made available to the examiner. 








2.  After the above development, adjudicate the claim .  If the benefit is denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


